Citation Nr: 9904979	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-00 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for acquired 
psychiatric disability. 




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to May 
1975.  

In January 1976, the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois, denied the veteran's 
claim for service connection for acquired psychiatric 
disability.  Following pertinent notification, a Notice of 
Disagreement was not received within the subsequent year.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision of the VA 
Regional Office (RO) in St. Paul, Minnesota.  

The appeal was received and docketed at the Board in 1997.    

FINDINGS OF FACT

1.  In January 1976, VA denied the veteran's claim for 
service connection for acquired psychiatric disability; 
following pertinent notification, a Notice of Disagreement 
was not received within the subsequent year.

2.  The additional evidence received since the January 1976 
rating denial of service connection for acquired psychiatric 
disability is cumulative and does not bear directly and 
substantially on whether an acquired psychiatric disability 
was incurred in or aggravated by service, nor is it so 
significant that it must be considered in order to decide the 
claim.  

CONCLUSION OF LAW

Evidence received since the unappealed January 1976 rating 
denial of service connection for acquired psychiatric 
disability is not new and material and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  The January 1976 
rating denial of service connection for acquired psychiatric 
disability is final, based upon the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991).  However, if new and material 
evidence is submitted, a previously denied claim must be 
reopened.  38 U.S.C.A. § 5108.  Therefore, the issue for 
appellate determination is whether the evidence received 
since the January 1976 rating decision is new and material 
under the provisions of 38 C.F.R. § 3.156(a).  In accordance 
with 38 C.F.R. § 3.156(a), "[n]ew and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."

In denying service connection for acquired psychiatric 
disability in January 1976, the rating board, after noting 
that service medical records revealed that the veteran had 
been hospitalized due to psychiatric disablement prior to 
service, denied service connection for acquired psychiatric 
disability on the basis that such disablement was present 
prior to the veteran's entrance into service and was not 
aggravated therein.  Evidence in VA's possession in January 
1976 included the veteran's service medical records, among 
which is a report pertaining to the veteran's hospitalization 
in March 1975, apparently in response to emotional 
difficulties experienced during clerk-typist occupational 
training.  Following his admission, the veteran related that 
he had been hospitalized at several facilities prior to 
service for psychiatric problems, the most recent such 
hospitalization having occurred the month preceding his 
entrance into service.  Findings on mental status 
examination, performed in conjunction with the veteran's 
hospitalization in March 1975, included autistic thinking.  
The diagnosis on the veteran's discharge, approximately two 
weeks after he had been admitted, was chronic schizophrenia.  
In April 1975, a Medical Board determined that the veteran 
had schizophrenia prior to having entered service, which was 
not aggravated therein, and found him to be unfit for 
service.  In early May 1975, while still in service, the 
veteran was admitted to a VA facility.  On what was 
apparently an intake examination, the veteran was found to 
have paranoid delusions.  His thought processes improved with 
the taking of medication ("Mellaril"), and the diagnosis on 
his discharge, on May 28, 1975, was chronic paranoid 
schizophrenia.  Two days later, on May 30, 1975, the veteran 
was discharged from service.

Evidence added to the record since January 1976 includes 
reports pertaining to the veteran's multiple periods of 
hospitalization, examinations and presentations for 
outpatient therapy, under VA as well as non-VA auspices, 
dating from 1976 through the mid-1990's.  The foregoing 
submitted evidence includes reports, of solely VA origin, 
pertaining to hospitalizations in February-March 1976 (as the 
earliest VA hospitalization), and October-November 1977 (to 
include a separate statement from the veteran's treating VA 
physician); a report pertaining to the veteran's examination 
by VA in September 1979; reports pertaining to the veteran's 
VA hospitalizations in May-June 1983, February-April 1984, 
May-July 1984, January-February 1985, and August 1987; and a 
report pertaining to the veteran's examination by VA in May 
1987.  The pertinent diagnosis on each of the above-cited VA 
hospitalizations and examinations is schizophrenia.  The 
recently submitted evidence of non-VA origin includes a 
report pertaining to the veteran's approximately three-month 
hospitalization, terminating in February 1979, at a state 
(Colorado) psychiatric facility, on which the pertinent 
diagnosis is schizophrenia.  The most recent item of non-VA 
evidence is a packet of clinical data which is apparently 
related to outpatient psychiatric therapy rendered the 
veteran in early 1996; the pertinent diagnosis is 
schizophrenia.

In considering whether new and material evidence has been 
submitted to reopen a claim for service connection for 
acquired psychiatric disability, the Board has determined 
that the evidence added to the record since January 1976 is 
not new and material.  In this regard, the Board is 
constrained to point out that the evidence in VA's possession 
in January 1976 reflected that the veteran, as of that time, 
had schizophrenia.  Significantly, the above-cited recently 
received items of evidence, which bear on hospitalizations, 
examinations and outpatient therapy rendered the veteran from 
1976 through the mid-1990's, reflect, in each instance, an 
assessment of schizophrenia.  These items of evidence are, 
therefore, in accordance with the pertinent aspect of 
38 C.F.R. § 3.156(a) quoted above, wholly cumulative (since 
they convey information of which VA was aware in January 
1976) and, as such, are, in each instance, not 'new and 
material'.  In addition, as to a number of statements 
recently submitted by the veteran, to specifically include 
his November 1996 Notice of Disagreement (VA Form 21-4138), 
wherein he essentially contends that he has schizophrenia of 
service origin, the Board would point out that these 
statements, while presumed credible, do not constitute 
evidence per se and, in any event, being a lay person, the 
veteran is, himself, not competent to opine as to matters 
which require medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Given the foregoing observations, 
then, it is concluded that no item of 'new and material' 
evidence, in accordance with the above-cited provisions of 
38 C.F.R. § 3.156(a), has been submitted in conjunction with 
the veteran's attempt to reopen his claim for service 
connection for acquired psychiatric disability.  Therefore, 
such claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
acquired psychiatric disability is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

